Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 16 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 1, 3-7, 9 and 12-15 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 14-15 “level, a data transmission bandwidth for the wireless ultrasound transducer”. The limitation of a transmission bandwidth for the claimed transducer was already defined in line 2 of the claim. Therefore, lines 19-20 must recite “level, [[a]] the data transmission bandwidth for the wireless ultrasound transducer”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-7, 9, 12-15 and 22, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-14, 19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 13, the claim recites in lines 1-2 “wherein the one or more signals”. The word “the” in front of the limitation(s) “one or more signals” means that the 
The method of claim 12, further comprising: determining that the determined data compression level satisfies a threshold or determining that a predetermined number of bit errors are detected by the base station.

In regards to claim 14, the claim is indefinite due to its dependency on indefinite claim 13.

In regards to claim 19, the claim recites in line 4-6 “by selecting the reference compression level corresponding to a transmitter-receiver distance closest to a current transmitter-receiver distance”. The word “the” in front of the limitation(s) “reference compression level corresponding to a transmitter-receiver distance closest to a current transmitter-receiver distance” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by selecting [[the]] a reference compression level of the plurality of reference compression levels corresponding to a transmitter-receiver distance closest to a current transmitter-receiver distance”.
In regards to claim 21, the claim recites in lines 9-10 “a determination that the data compression level satisfies”. The claim previously defines a plurality of compression levels. It is unclear to which of the plurality of levels the limitation of lines 9-10 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a determination that the selected data compression level satisfies”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687).

In regards to claim 1, Gaster teaches a method for transmitting ultrasound data from a wireless ultrasound transducer configured to be portable by a patient for wireless health monitoring [fig. 1B element 100 and 110 (ultrasound transducer), fig. 2 elements 100 (portable by a patient), 120 (wireless transmission) and 125 (ultrasound 
Gaster teaches that ultrasound data is transmitted wirelessly as a wireless data signal between the wireless ultrasound transducer and the base station. [fig. 1B, col. 2 L. 47-49 and L. 53-55] However, Gaster does not teach that the wireless data signal is dynamically compressed before transmission based on the distance between the transducer (transmitter) and the base station (receiver).  
On the other hand, Kohno teaches that a device transmitting wireless data signals (transmitter) can adjust a compression rate (level) of the wireless data signals to be transmitted based on a distance between the device and a receiving device (receiver), and that the distance is determined based on a field of intensity of a received signal (attribute of a wireless communication channel) [col. 2 L. 10-18, col. 4 L. 42-49, col. 17 L. 43-56]. These teaching means that the method comprises a step of calculating a distance between the transmitter and the receiver based on one or more attributes of a wireless communication channel between the transmitter and the receiver and a step of determining a data compression level for compressing data to be transmitted wirelessly from the transmitter to the receiver, based on the distance between the transmitter and the receiver, a step of compressing the data based on the 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kohno’s teachings of compressing the wireless data based on the distance between the transmitter and receiver and transmitting the compressed wireless data instead of the uncompressed wireless data in the method taught by Gaster because the wireless ultrasound transducer/transmitter will be able to wirelessly transmit ultrasound data to the base station/receiver efficiently, without errors and without using a lot of bandwidth.
The combination of Gaster and Kohno teaches the method comprises a step of transmitting the compressed ultrasound data signal from the wireless ultrasound transducer to the base station using the transmission bandwidth, wherein the compressed ultrasound signal was obtained using the determined data compression level [see Gaster fig. 1B, see Kohno col. 17 L. 43-56]. However, the combination does not teach that the transmission bandwidth is determined based on the determined compression level. 
On the other hand, Ahmed teaches that before transmitting the data, a transmission bandwidth is determined based on attributes of the data to be transmitted such as compression ratio (level) [par. 0044]. This teaching means that the method comprises a step of determining, based at least in part on the determined data compression level, a transmission bandwidth for the transmitter. Also, Ahmed teaches a 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ahmed’s teachings of determining the transmission bandwidth in the method taught by the combination because it will permit the device transmitting the data to make sure that there is enough bandwidth to transmit the data.
The combination of Gaster, Kohno and Ahmed does not teach a step of rendering a synthetic audio representative of the detected ultrasound signal in lieu of the detected ultrasound signal.
On the other hand, Kim teaches that the base station can render a synthetic audio representative of the detected ultrasound signal in lieu of the detected ultrasound signal [par. 0049].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kim’s teachings of rendering a synthetic audio representative of the detected ultrasound signal in the method taught by the combination because it will permit a user to determine the state of the heart of monitored patient.
The combination of Gaster, Kohno, Ahmed and Kim does not teach that the synthetic audio is rendered in response to a predetermined condition.
On the other hand, Cohen teaches that synthetic audio representative of physiological data can be rendered in lieu of the physiological data in response to a predetermined condition [col. 49 L. 44-56].   


In regards to claim 5, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as applied in claim 1 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, medium or long [see Kohno fig. 19]. This teaching means that a data compression level for a current transmitter-receiver distance is selected from a previously-stored reference compression level corresponding to a transmitter-receiver distance closest to the current transmitter-receiver distance.  

In regards to claim 12, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as shown in claim 1 above, teaches that the base station receives compressed wireless data and presents the received data to a user [see Gaster fig. 2 element 126, see Kohno col. 2 L. 10-18, col. 4 L. 42-49, col. 17 L. 43-56]. This teaching means that the base station unpacks the compressed data signal in order to output the data. Furthermore, the combination teaches that the data is output as synthetic audio in response to the predetermined condition [see Kim par. 0049, see Cohen col. 49 L. 44-56]. This teaching means that the base station renders the synthetic audio 

In regards to claim 15, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as shown in claim 1 above, teaches the claimed method. Furthermore, the combination teaches that the method can be implemented as instructions stored in a non-transitory computer readable medium and that are executed by a processor [see Gaster col. 16 L. 28-47].

In regards to claim 16, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as shown in claims 1 and 15 above, teaches the claimed functionality of the claimed transducer. Therefore, the combination also teaches the claimed apparatus. Furthermore, the combination teaches that the transducer comprises a transmitter and a processor to perform the claimed functions [see Gaster fig. 2 elements 110, 120 and 125].

In regards to claim 19, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as shown in claim 5 above, teaches the claimed limitations performed by the processor. Also, the combination teaches that each distance has a corresponding compression level [see Kohno fig. 19]. It is inherent that the distance to compression level correspondence must be stored in memory in order the processor can perform the claimed functions. Therefore, the transducer comprises a memory for storing a plurality . 

Claim(s) 4, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687) as applied to claim 1 above, and further in view of Akiyama et al. (US-7,733,373).

In regards to claim 4, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as applied in claim 1 above, does not teach rendering synthetic audio representative of the detected ultrasound signal is rendered in response to a determination that a predetermined number of bit errors are detected by the base station.
On the other hand, Akiyama teaches that a system can stop transmission of data when a receiver detects that a bit error rate is greater than a threshold (one or more bit errors) [abstract L. 1-10]. This teaching means that receiver outputs the received data only when a number of bit errors (bit error rate) is less than the threshold.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Akiyama’s teachings of stopping transmission of data when the bit error is too high in the method taught by the combination because it will permit the system to save power when it is known that communications is unreliable and data cannot be communicated.


In regards to claim 6, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as applied in claim 1 above, does not teach that the transmission of the compressed data signal is terminated when one or more bit errors are detected by the base station/receiver.
On the other hand, Akiyama teaches that a system can stop transmission of data when a receiver detects that a bit error rate is greater than a threshold (one or more bit errors) [abstract L. 1-10].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Akiyama’s teachings of stopping transmission of data when the bit error is too high in the method taught by the combination because it will permit the system to save power when it is known that communications is unreliable and data cannot be communicated.

In regards to claim 21, the combination of Gaster, Kohno, Ahmed, Kim, Cohen and Akiyama, as shown in claim 1 and 4 above, teaches the claimed functionality of the .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687) as applied to claim 1 above, and further in view of Koselka et al. (US-9,802,316).

In regards to claim 7, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as applied in claim 1 above, teaches that calculating the distance between the wireless ultrasound transducer/transmitter and the base station/receiver includes analyzing  a received signal [see Kohno col. 2 L. 10-18]. However, the combination does not teach that the analysis of the received signal includes a signal strength ("RSS") of the received signal (a signal transmitted from the transmitter to the receiver).
On the other hand, Koselka teaches that the distance between devices can be calculated using the signal strength of a received signal [col. 4 L. 4-6]. This teaching means that the distance between the transmitter and the receiver is based on RSS.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Koselka’s teachings of determining the distance by using RSS in the method taught by the combination because RSS provides a simple and accurate way to calculate the distance between two devices.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687) as applied to claim 1 above, and further in view of Lee et al. (US-2008/0298461).

In regards to claim 9, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as applied in claim 1 above, does not teach selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and said transmitting the compressed data signal comprises transmitting the compressed data signal from the transducer/transmitter to the base station/ receiver using the selected one or more sub-bands.  
On the other hand, Lee teaches that the depending on whether the data is compressed or not a different bad is used for transmission of data [par. 0047]. This teaching means that the method comprises a step of selecting one or more sub-bands from a plurality of sub-bands based on the determined data compression level and transmitting the compressed data comprises transmitting the compressed data from the transmitter to the receiver using the selected one or more sub-bands.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lee’s teachings of selecting a band for communication based on compression in the method taught by the combination because it will permit the device to select the best band to transmit the data without errors based on the data that is being transmitted.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687) as applied to claim 1 above, and further in view of Fitch et al. (US-4,633,465).

In regards to claims 13, the combination of Gaster, Kohno, Ahmed, Kim and Cohen, as shown in claim 1 above, teaches does not teach determining that a predetermined number of bit errors are detected by the base station.
On the other hand, Fitch teaches that it is well known in the art that a receiver, which in the case of the combination is the base station, can generate an alarm when the bit error rate is above a threshold (a predetermined number of bit errors are detected) [col. 1 L. 14-21]. This teaching means that the method comprises a step of determining that a predetermined number of bit errors are detected by the base station.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Fitch’s teachings of generating alerts based on bit errors in the method taught by the combination because it will permit the device to alert the user when the system is not working at the desired standards.

In regards to claim 14, the combination of Gaster, Kohno, Ahmed, Kim, Cohen and Smaldone, as applied in claim 13 above, teaches that the compression level is selected based on the determined distance which can be one of three distances short, medium or long [see Kohno fig. 19]. This teaching means that a data compression level for a current transmitter-receiver distance is selected from a previously-stored reference .  

Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US-10,278,581) in view of Kohno et al. (US-8,452,239) Ahmed et al. (US-2018/0278979), Kim (KR-20120090470A) and Cohen et al. (US-10,860,687) as applied to claim(s) 1 and 16 above, and further in view of Acharya et al. (US-10,158,534).

In regards to claim 18, the combination of Gaster, Kohno, Ahmed, Kim, Cohen and Smaldone, as applied in claim 16 above, does not teach the transmitter is configured to transmit data indicative of the determined data compression level to the receiver together with the digitized ultrasound signal.  
On the other hand, Acharya teaches that a transmitter can transmit the desired data together with metadata that can include information about a compression level of the data being transmitted [col. 16 L. 50-60].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Acharya’s teachings of including information about the compression level in the data that is being transmitted in the method taught by the combination because it will permit the receiver to know how to decompress the compressed ultrasonic signals.

In regards to claim 22, the combination of Gaster, Kohno, Ahmed, Kim, Cohen and Smaldone, as applied in claim 1 above, teaches that the data is transmitted from 
The combination does not teach that the determined compression level is transmitted.  
On the other hand, Acharya teaches that a transmitter can transmit the desired data together with metadata that can include information about a compression level of the data being transmitted [col. 16 L. 50-60].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Acharya’s teachings of including information about the compression level in the data that is being transmitted in the method taught by the combination because it will permit the receiver to know how to decompress the compressed ultrasonic signals.

Allowable Subject Matter

Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 3, the prior art cited in this office action does not teach by either anticipation or combination the following limitation: wherein the synthetic audio is rendered by the base station, in response to a determination that the determined data compression level satisfies a threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685